                                  Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 1 of 13


                          1         RIVERA HEWITT PAUL LLP
                                    11341 Gold Express Drive, Suite 160
                          2
                                    Gold River, California 95670
                          3         Tel: 916-922-1200 Fax: 916 922-1303
                          4         Shanan L. Hewitt, SBN 200168
                                    shewitt@rhplawyers.com
                          5         Jonathan B. Paul, SBN 215884
                                    jpaul@rhplawyers.com
                          6         Jill B. Nathan, SBN 186136
                                    jnathan@rhplawyers.com
                          7

                          8         Attorneys for Defendants
                                    SHERIFF JEFF DIRKSE,
                          9         SGT. JOSE SOUSA and
                                    HENRY MENDEZ
                       10

                       11

                       12                                IN THE UNITED STATES DISTRICT COURT

                       13                        IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

                       14

                       15           DAVID MCDANIEL,                         CASE NO: 1:20-cv-00856-NONE-SAB
                       16                        Plaintiff,                 DEFENDANTS DIRKSE, SOUSA AND
                       17           vs.                                     MENDEZ’S     OBJECTIONS      TO
                                                                            MAGISTRATE JUDGE’S FINDINGS AND
                       18                                                   RECOMMENDATIONS [Doc. 43]
                                    RALPH DIAZ, in his official capacity;
                       19           JEFF DIRKSE, in his individual and
                                    official capacity; RHONA DELACRUZ;
                       20           JOSEPH GUERRERO; JOSE SOUSA;
                                    HENRY MENDEZ; CALIFORNIA
                       21           DEPARTMENT OF CORRECTION AND
                                    REHABILITATION DOES 1-10; and           Hearing Date: December 9, 2020
                       22           STANISLAUS COUNTY SHERIFF’S             Time:         10 a.m.
                                    DEPARTMENT DOES 1-5,                    Courtroom: 9
                       23                                                   Judge:        Hon. Stanley Boone
                                                 Defendants.
                       24

                       25

                       26

                       27

                       28
 RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite
             160
    Gold River, CA 95670
       (916) 922-1200
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 2 of 13


                                1                                               I.   INTRODUCTION

                                2               Sheriff JEFF DIRKSE, Sgt. JOSE SOUSA, and HENRY MENDEZ from the Stanislaus

                                3      County Sheriff’s Department (“County Defendants”) hereby submit their objections to the

                                4      Magistrate Judge’s Findings and Recommendations issued on December 17, 2020 (Doc. 43). As

                                5      explained in Defendants’ moving papers, their reply and at oral argument, Plaintiff DAVID

                                6      MCDANIEL fails to state a claim upon which relief can be granted under Federal Rule of Civil

                                7      Procedure 12.

                                8                         II.        SUMMARY OF THE ALLEGATIONS IN COMPLAINT
                                9               Plaintiff David McDaniel was initially arrested in connection with Stanislaus County

                             10        Superior Court Case Number 1480530 on October 31, 2014. Second Amended Complaint (“SAC”)

                             11        at ¶ 20. On February 16, 2016, Plaintiff was charged in case number 1480530 with ten counts of

                             12        robbery with special allegations based on several prior convictions and two prior convictions

                             13        eligible for sentencing enhancements. SAC at ¶ 21. The case proceeded to trial and plaintiff was

                             14        convicted of multiple counts, except one. In May 2017, the court sentenced plaintiff to an

                             15        indeterminate sentence of 125 years to life in prison and an indeterminate sentence of 25 years.

                             16        SAC at ¶¶ 22 and 23. He was admitted to California State Prison, Solano on or around May 30,

                             17        2017. SAC at ¶ 24. He appealed his conviction and the Court of Appeal remanded the case back

                             18        to Stanislaus County Superior Court. SAC at ¶ 25.

                             19                 On October 24, 2019, Stanislaus County Superior Court Judge Nancy Ashley signed an

                             20        order on case number 1480530 commanding CDCR to deliver Plaintiff McDaniel to the Sheriff of

                             21        Stanislaus County for further court proceedings. SAC at ¶ 26. Judge Ashley ordered the Stanislaus

                             22        County Sheriff to “obtain custody of [McDaniel], transport [him] and produce him at the Stanislaus

                             23        County Jail to hold him in custody pending completion of the proceedings in this action [criminal

                             24        case no. 1480530] and then return him to the custody of the Department of Corrections.” See

                             25        Request for Judicial Notice and Declaration of Shanan L. Hewitt in Support of Motion to Dismiss

                             26        the Second Amended Complaint, Exh. B: Declaration and Order for Production From California

                             27        State Prison, filed October 24, 2019, Case No. 1480530 (filed with Defendant’s moving papers).

                             28        On November 13, 2019, CDCR Defendant Rhona Delacruz placed a CDCR detainer on Plaintiff.
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                         1
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 3 of 13


                                1      SAC at ¶ 27. The CDCR detainer was based on case number 1480530 which had been reversed

                                2      and remanded by the Court of Appeal. SAC at ¶ 28. On November 21, 2019, Plaintiff was

                                3      transported out to court from CDCR to the Stanislaus County Jail for further criminal case

                                4      proceedings and CDCR provided the CDCR detainer for Plaintiff McDaniel to Stanislaus County.

                                5      SAC at ¶¶ 29, 30.

                                6               On Friday, December 13, 2019, Plaintiff McDaniel appeared before Stanislaus County

                                7      Superior Court Judge Nancy Ashley, and he accepted a plea deal offered by the district attorney.

                                8      Based on the terms of that agreement, he pled no contest to four counts, and the remaining counts

                                9      and enhancements were dismissed. SAC at ¶ 31. The court sentenced plaintiff to six years in prison

                             10        for case no. 1480530, which plaintiff had already served, and all parties involved in the December

                             11        13, 2019 court hearing—the judge, district attorney, plaintiff and his defense attorney—shared the

                             12        understanding that Plaintiff McDaniel was to be processed, immediately released, and was to

                             13        report to parole. SAC at ¶¶ 32-35. The court issued a minute order to this effect. SAC at ¶ 34. At

                             14        the conclusion of the court appearance on Friday December 13, 2019, Plaintiff McDaniel was

                             15        transported back to the Stanislaus County Jail and a copy of the minute order provided to the

                             16        Sheriff’s Department. SAC at ¶ 38. On December 16, 2019, the court filed the abstract of judgment

                             17        memorializing the outcome of the December 13, 2019 hearing. SAC at ¶ 35. When McDaniel

                             18        realized that he was not being released, he informed jail staff daily that the judge had ordered him

                             19        released. SAC at ¶¶ 39, 43.

                             20                 On December 15, 2019, Defendant Henry Mendez, an employee of the Sheriff’s

                             21        Department, contacted CDCR Defendant Joseph Guerrero who informed Mendez that Plaintiff

                             22        should be returned to CDCR custody based on the CDCR detainer for case 1480530. SAC at ¶ 40.

                             23        Mendez informed Sheriff’s Sgt. Jose Sousa of Guerrero’s instructions to return Plaintiff to CDCR

                             24        custody, and Mendez and Sousa followed CDCR Defendant Guerrero’s instructions and returned

                             25        Plaintiff to CDCR custody. SAC at ¶ 41. On December 18, 2019, Plaintiff was returned to the

                             26        California State Prison, Solano where he was incarcerated until his release from custody on

                             27        January 7, 2020. SAC at ¶¶ 42, 44-53.

                             28                 For purposes of these objections, the County Defendants address Plaintiff’s Fourteenth
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                          2
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 4 of 13


                                1      Amendment Due Process Claim (First Cause of Action); “Monell and Failure to Train and

                                2      Supervise” Claim (Fifth Cause of Action); and his California Constitution Article I, Section 7

                                3      Claim (Second Cause of Action).

                                4                                               III.   ARGUMENT
                                5      A.       Plaintiff’s Second Amended Complaint Fails to State a Fourteenth Amendment Claim
                                                Against Defendants Dirkse, Mendez and Sousa, or in the Alternative, They are
                                6               Entitled to Qualified Immunity
                                7               Plaintiff David McDaniel was a CDCR prisoner, temporarily staying at the Stanislaus

                                8      County Jail for court proceedings pursuant to a court order from Stanislaus County Superior Court

                                9      Judge Nancy Ashley. SAC at ¶ 26. Further, CDCR had provided a detainer on Plaintiff to

                             10        Stanislaus County Sheriff’s Department. SAC at ¶¶ 27, 28, 30. After Plaintiff’s Stanislaus County

                             11        Superior Court hearing, where he was resentenced to time served and ordered released on criminal

                             12        case number 1480530, Stanislaus County Sheriff’s Department employee Henry Mendez

                             13        contacted CDCR and was instructed to return Plaintiff to CDCR custody. SAC at ¶¶ 32, 33, 40,

                             14        41, 42, 44. Thereafter, CDCR released Plaintiff on parole. SAC at ¶¶ 53. The allegations in the

                             15        SAC are insufficient to state a Fourteenth Amendment claim against the County Defendants.

                             16                 Sheriff Dirkse

                             17                 Plaintiff has made no factual allegations sufficient to support a Fourteenth Amendment

                             18        claim against Sheriff Dirkse. “Section 1983 imposes liability upon any person who, acting under

                             19        the color of state law, deprives another of a federally protected right.” Karim–Panahi v. Los

                             20        Angeles Police Dept., 839 F.2d 621, 624 (9th Cir.1988) (citing 42 U.S.C. § 1983). Under section

                             21        1983, however, “[a] supervisor may be liable [in his individual capacity] ... only if there exists

                             22        either: (1) his or her personal involvement in the constitutional deprivation, or (2) a sufficient

                             23        causal connection between the supervisor's wrongful conduct and the constitutional violation.”

                             24        Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001). Thus, liability against Sheriff Dirkse in his

                             25        individual capacity cannot be imposed under Section 1983 without a showing of personal

                             26        participation by him. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Notably, there are no

                             27        allegations in the SAC that Dirkse personally had any dealings with Plaintiff McDaniel, was

                             28        present, or had any involvement in Plaintiff’s temporary jail detention or transfer back to CDCR
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                         3
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 5 of 13


                                1      custody. The Magistrate Judge has recommended that the motion to dismiss Plaintiff’s first cause

                                2      of action against Sheriff Dirkse be granted with leave to amend (see Doc. 43, p. 59); however,

                                3      given the Plaintiff is now proceeding on the second amended complaint as well as the qualified

                                4      immunity arguments set forth below, Sheriff Dirkse as well as Defendants Mendez and Sousa

                                5      should be dismissed entirely from this action.

                                6               Henry Mendez and Sgt. Jose Sousa

                                7               The Magistrate Judge has recommended that Defendants’ motion to dismiss Defendants

                                8      Mendez and Sousa be denied. However, the allegations in the SAC are insufficient to state a

                                9      Fourteenth Amendment Due Process claim against Defendants Mendez and Sousa.

                             10                 The Court’s findings and recommendations discuss a number of cases involving alleged

                             11        overdetention of prisoners and arrestees. Under the Fourteenth Amendment analysis for alleged

                             12        overdetention, a plaintiff must demonstrate that the defendants acted with deliberate indifference

                             13        to his due process rights, and human error is insufficient to constitute deliberate indifference. See

                             14        West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007) (per curiam).

                             15                 Plaintiff David McDaniel was a CDCR prisoner at all times relevant to this lawsuit; he was

                             16        only temporarily staying at the County jail for court proceedings. SAC at ¶ 26. As further evidence

                             17        of this fact, CDCR made it clear to the County jail that Plaintiff was at all times a CDCR prisoner

                             18        by providing the County jail with a detainer for Plaintiff. SAC at ¶¶ 27, 28, 30. California Penal

                             19        Code section 2690.5 provides that a CDCR prisoner remains a CDCR prisoner even when ordered

                             20        out to court and temporarily held at a county jail for court proceedings (the prisoner remains “at

                             21        all times in the constructive custody of the warden of the state prison facility from which the

                             22        prisoner was removed.”). Id. Thus, Plaintiff David McDaniel was at all times a CDCR prisoner

                             23        under state law. When Stanislaus County Sheriff’s Department employee Henry Mendez contacted

                             24        CDCR after Plaintiff’s court appearance, CDCR specifically instructed him to return Plaintiff to

                             25        CDCR custody. SAC at ¶¶ 33, 40, 41, 42, 44. Additionally, Stanislaus County Superior Court

                             26        Judge Nancy Ashley’s October 24, 2019 order directed Plaintiff to appear in court and commanded

                             27        the Sheriff to return Plaintiff McDaniel back to CDCR custody at the conclusion of court

                             28        proceedings. See Request for Judicial Notice and Declaration of Shanan L. Hewitt in Support of
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                          4
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 6 of 13


                                1      Motion to Dismiss the Second Amended Complaint, Exh. B: Declaration and Order for Production

                                2      From California State Prison, filed October 24, 2019, Case No. 1480530 (filed with Defendant’s

                                3      moving papers).

                                4               Additionally, because Plaintiff was ordered released on a Stanislaus County criminal case

                                5      does not mean that was the only criminal case for which Plaintiff was serving time in CDCR—he

                                6      was a CDCR prisoner and CDCR instructed Defendant Mendez to return Plaintiff McDaniel to

                                7      CDCR custody. Plaintiff’s argument that the County Defendants should have done more to

                                8      investigate whether Plaintiff should be returned to CDCR custody (versus immediately released)

                                9      is misguided. He was a CDCR prisoner, not a Stanislaus County Jail inmate. When CDCR directed

                             10        Plaintiff’s return to CDCR custody, the jail staff properly complied. The allegations on the face of

                             11        the SAC demonstrate that none of the County Defendants—Sheriff Dirkse, Sgt. Sousa, and Henry

                             12        Mednez—were deliberately indifferent to Plaintiff’s due process rights under the circumstances of

                             13        this case. Cases cited by Plaintiff and the Magistrate Judge involving the issue of overdetention

                             14        by jail and prison officials are distinguishable from the facts in this case. Unlike those cases,

                             15        Plaintiff McDaniel was a CDCR prisoner, yet he has sued the County Defendants based on his

                             16        temporary stay at the jail for court proceedings. See Cal. Penal Code § 2690.5. The one case

                             17        factually similar to this case is Davis v. Hall, 375 F.3d 703 (8th Cir. 2009). In Davis v. Hall, the

                             18        Eighth Circuit addressed an interlocutory appeal by state prison officials who had been denied

                             19        qualified immunity for failure to release plaintiff Davis after he was ordered released by the

                             20        superior court. After Davis’ conviction was reversed and a new trial ordered, he negotiated a plea

                             21        deal for time served and was ordered to appear in the superior court to enter his plea and receive

                             22        his new sentence. The superior court issued a writ commanding his appearance at court; as a result,

                             23        Davis was transported by a county agency to the court where he entered his plea, was sentenced to

                             24        time served, and ordered immediately released. Despite the judge’s order of release, the county

                             25        officials placed Davis in the county jail awaiting his transport back to the state prison. He remained

                             26        at the county jail for four (4) days before he was returned to state prison, where he remained for

                             27        over 50 days after his ordered release. The state and county defendants both moved for summary

                             28        judgment based on qualified immunity. In Davis v. Hall, the district court granted qualified
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                           5
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 7 of 13


                                1      immunity for the county defendants. 375 F.3d 703. 1

                                2                  There are other fundamental problems with Plaintiff’s allegations against the County

                                3      Defendants. To the extent that Plaintiff alleges Defendants Mendez and Sousa should have

                                4      released Plaintiff from the jail without returning him to CDCR custody after his court hearing in

                                5      Stanislaus County, the SAC fails to allege that Mendez or Sousa subjectively knew that their acts

                                6      would lead to wrongful detention or that they disregarded any such risk. In actuality, Plaintiff was

                                7      a CDCR prisoner and was to be processed for release on parole. SAC at ¶¶ 32-35. Furthermore,

                                8      the fact that the Stanislaus County Superior Court Judge ordered Plaintiff McDaniel sentenced to

                                9      time served and released on parole for one criminal case (case no. 1480530) assumes that County

                             10        jail officials knew or should have known that Plaintiff was not serving prison time in CDCR for

                             11        other convictions outside the jurisdiction of Stanislaus County. If Plaintiff was serving sentence(s)

                             12        in CDCR custody for criminal case(s) besides Stanislaus County Case No. 1480530, Plaintiff

                             13        would necessarily be returned to CDCR custody to continue serving the other sentence(s). The

                             14        SAC is silent on this issue: there are no allegations in the SAC to indicate the County Defendants

                             15        knew or should have known that case no. 1480530 was the only prison sentence Plaintiff was

                             16        serving in CDCR. When there are two possible explanations for events, only one of which can be

                             17        true and only one of which results in liability, plaintiffs must offer more than allegations that are

                             18        “merely consistent with” their favored explanation but also consistent with the alternative

                             19        explanation. In re Century Aluminum Co. Securities Litigation, 729 F.3d 1104, 1108 (9th Cir.

                             20        2013). Plaintiff’s bare allegation that Defendants failed “to investigate [plaintiff’s] claims that he

                             21        was lawfully entitled to release” (SAC at ¶ 61) is nothing more than a vague, conclusory allegation

                             22        of official participation in an alleged civil rights violation. Ivey v. Bd. of Regents, 673 F.2d 266,

                             23        268.

                             24                    The County Defendants’ actions in following CDCR’s directive to return the Plaintiff, a

                             25        CDCR prisoner, to CDCR custody after the superior court resentenced Plaintiff and ordered him

                             26

                             27        1
                                        The only issue addressed in the Eighth Circuit’s opinion was denial of qualified immunity for the state
                                       defendants; it did not address the district court’s granting of qualified immunity to the county defendants.
                             28        Id.
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                    Objections to Magistrate Judge’s F&Rs
                                           Case No. 1:20-cv-00856-NONE-SAB
                                                                                              6
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 8 of 13


                                1      to be released on parole does not constitute a constitutional violation by County Defendants. The

                                2      superior court’s October 24, 2019 order also specifically commanded the Sheriff to return Plaintiff

                                3      McDaniel back to CDCR custody at the conclusion of the court proceedings. The County

                                4      Defendants followed that order. (See Defendant’s Exh. B and Request for Judicial Notice).

                                5      Plaintiff fails to plead facts sufficient to state a Fourteenth Amendment claim against the County

                                6      Defendants and his first cause of action should be dismissed without leave to amend.

                                7               Qualified Immunity

                                8               While the County Defendants maintain that they committed no constitutional violation, in

                                9      the alternative, Sheriff Dirke (sued in his individual capacity), Sgt. Jose Sousa and Henry Mendez

                             10        are entitled to qualified immunity.

                             11                 A two-part test is utilized to determine whether a defendant is entitled to qualified

                             12        immunity. Saucier v. Katz, 533 U.S. 194 (2001). The court first determines whether the factual

                             13        allegations would make out a constitutional violation. If not, the inquiry stops there. If a

                             14        constitutional violation could be stated based on the parties’ submissions, the court must determine

                             15        whether the law as to that particular right was clearly established. Id. at 201. This inquiry must be

                             16        “undertaken in light of the specific context of the case, not as a broad general proposition.” Id.;

                             17        see also Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (the term “clearly established law” should

                             18        not be defined “at a high level of generality”). The established law must be “particularized” to the

                             19        facts of each case: “in the light of pre-existing law the unlawfulness must be apparent.” Anderson

                             20        v. Creighton, 483 U. S. 635, 640 (1987). While a case directly on point is not required, the

                             21        “existing precedent must have placed the statutory or constitutional question beyond debate.”

                             22        White v. Pauly, 137 S. Ct. 548, 551, citing Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis

                             23        added).

                             24                 If clearly established law exists, then the second inquiry asks whether a reasonable public

                             25        official could have believed his or her conduct to be lawful in light of the clearly established law

                             26        and information possessed by that official at the time of the conduct. Harlow v. Fitzgerald, 457

                             27        U.S. 800, 818-819 (1982). Qualified immunity is intended to give “government officials breathing

                             28        room to make reasonable but mistaken judgments,” and “protects ‘all but the plainly incompetent
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                          7
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 9 of 13


                                1      or those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. at 743, quoting Malley v.

                                2      Briggs, 475 U.S. 335, 341 (1986).

                                3               There is no clearly established law that would not have put the County Defendants on

                                4      notice that their actions violated Plaintiff’s constitutional rights under the circumstances of this

                                5      case, circumstances which are factually distinguishable from the cases cited by Plaintiff and the

                                6      Court with the exception of Davis v. Hall—a case in which the district court granted qualified

                                7      immunity to the county jail officials under nearly identical facts to this case. 375 F.3d 703. The

                                8      existing precedent must be sufficiently particularized such that the unlawfulness of the defendant’s

                                9      actions would be “apparent” and “beyond debate.” See id.; see also Anderson v. Creighton, 483

                             10        U. S. at 640. As discussed, there are no allegations of any personal participation or involvement

                             11        whatsoever by Sheriff Dirkse. As to Defendants Henry Mendez and Jose Sousa, allegations

                             12        indicate they knew that Plaintiff was a CDCR prisoner, CDCR had placed a detainer on Plaintiff,

                             13        and Plaintiff was temporarily staying at the jail for county court proceedings. The superior court’s

                             14        October 24, 2019 order commanded Stanislaus County to return Plaintiff to CDCR custody after

                             15        completion of court proceedings, and CDCR instructed the jail to return Plaintiff to CDCR custody

                             16        after the superior court ordered Plaintiff released on parole for case number 1480530. The existing

                             17        law would not have made it “apparent” that the County Defendant’s actions were unlawful under

                             18        the circumstances they faced, nor would it have “placed the statutory or constitutional question

                             19        beyond debate.” White v. Pauly, 137 S. Ct. at 551, citing Mullenix v. Luna, 136 S. Ct. at 308;

                             20        Anderson v. Creighton, 483 U. S. at 640.

                             21                 When a defendant seeks qualified immunity, “a ruling on that issue should be made early

                             22        in the proceedings” and the defendant should not be forced to face the cost, expense and other

                             23        burdens of litigation.” Saucier v. Katz, 533 U.S. 194, 200–01 (2001), citing Mitchell v. Forsyth,

                             24        472 U.S. 511, 526 (1985). As such, the Supreme Court has “repeatedly… stressed the importance

                             25        of resolving immunity questions at the earliest possible stage in litigation.” Saucier v. Katz, 533

                             26        U.S. 194, 200–01, citing Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). Defendants

                             27        Dirkse, Mendez and Sousa are all entitled to qualified immunity and their motion to dismiss should

                             28        be granted without leave to amend at this juncture.
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                          8
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 10 of 13


                                1      B.          Plaintiff Fails to State a Viable Monell Claim Against Sheriff Dirkse.

                                2                  The Magistrate Judge’s findings and recommendations appear to recommend that

                                3      Defendants’ motion to dismiss be denied as to Plaintiff’s fifth cause of action for Monell liability

                                4      against Sheriff Dirkse in his official capacity. 2 Under 42 U.S.C. section 1983, “[a] local

                                5      governmental entity is liable ... when action pursuant to official municipal policy of some nature

                                6      cause[s] a constitutional tort.” Oviatt By & Through Waugh v. Pearce, 954 F.2d 1470, 1473–74

                                7      (9th Cir.1992) (quoting Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 (1978)) (internal

                                8      quotations omitted). In the context of a FRCP 12 motion to dismiss, while the court must accept

                                9      as true all factual allegations in the complaint, threadbare recitals of the elements of a cause of

                             10        action, supported by mere conclusory statements, will not suffice. Iqbal, 556 U.S. at 678-79.

                             11        “Vague and conclusory allegations of official participation in civil rights violations are not

                             12        sufficient to withstand a motion to dismiss.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

                             13        1982).

                             14                    The SAC alleges only a single incident—Plaintiff David McDaniel’s temporary detention

                             15        at the jail at issue in this lawsuit—which is insufficient as “evidence” of a policy or custom under

                             16        Monell. See Thompson v. City of Los Angeles, 885 F.2d 1439, 1444 (9th 1989),overruled on other

                             17        grounds, Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010). Plaintiff’s SAC

                             18        alleges nothing more than a threadbare, conclusory allegation that the Sheriff’s Department

                             19        maintained a custom or policy of “overdetaining” prisoners at the Stanislaus County Jail.

                             20                    Likewise, for a 42 U.S.C. section 1983 action based on a theory of failure to train, supervise

                             21        or discipline officers, a single incident of unconstitutional activity is insufficient to establish a

                             22        pattern to impose Monell liability. See City of Okla. v. Tuttle (Tuttle), 471 U.S. 808, 823–24 (1985)

                             23        (a policy of inadequate training is more nebulous and further removed from a constitutional

                             24        violation and thus requires more than a single incidence of unconstitutional activity); Alston, 2012

                             25        WL 2839825, at * 8–9 (dismissing plaintiff's Monell claims based on a theory of failure to train

                             26
                                       2
                                        There appears to be a typographical error in the “Conclusion and Recommendation” section (Doc. 43,
                             27        p.59). While this section states “4. Defendants’ motion to dismiss Plaintiff’s fifth cause of action be
                                       GRANTED as to Dirkse in an official capacity with leave to amend,” it appears from the court’s analysis
                             28        at pages 35 through 39 that it intended to grant the motion to dismiss in Dirkse’s individual capacity.
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                    Objections to Magistrate Judge’s F&Rs
                                           Case No. 1:20-cv-00856-NONE-SAB
                                                                                               9
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 11 of 13


                                1      because “plaintiff alleged facts relating to a specific incident as opposed to a pervasive problem

                                2      with a specific County policy or custom.”); Monell v. Dep’t of Social Servs., 436 U.S. at 694.

                                3      Isolated events or random acts are not sufficient to establish custom or policy. Thompson v. City

                                4      of Los Angeles, 885 F.2d at 1444; see also Blankenhorn v. City of Orange, 485 F.3d 463, 484–85

                                5      (9th Cir.2007) (“absent evidence of a program-wide inadequacy in training, any shortfall in a

                                6      single officer’s training can only be classified as negligence on the part of the municipal

                                7      defendant—a much lower standard of fault than deliberate indifference.”).

                                8               Plaintiff McDaniel’s one-time, temporary stay at the county jail for court proceedings while

                                9      a CDCR prisoner is insufficient as “evidence” of a policy or custom under Monell against Sheriff

                             10        Dirkse. See Thompson v. City of Los Angeles, 885 F.2d at 1444. Plaintiff’s boilerplate allegations

                             11        such as Dirkse “was deliberately indifferent to their (sic) duties to properly train, discipline and

                             12        supervise jail staff” (SAC at ¶ 83); “declined to implement sufficient training, sufficient policies,

                             13        or any legitimate oversight or punishment of officers and agents” (¶ 84): and “Sheriff’s office’s

                             14        practice and policy of relying on information from other jailers rather than orders from a court

                             15        demonstrates a pattern and practice of overdetention” (¶ 85) are inadequate under Iqbal and

                             16        Twombly pleading standards. Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265,

                             17        286 (1986)) (internal brackets and quotes omitted). Iqbal, 556 U.S. at 678 (quoting Twombly, 550

                             18        U.S. at 555). And Plaintiff’s allegation regarding a “practice and policy of relying on information

                             19        from other jailers rather than orders form a court demonstrates a pattern and practice of

                             20        overdetention” (¶ 85) is nothing more than a conclusory, unsupported, formulaic recitation

                             21        insufficient to support a Monell claim and likewise his allegations are not sufficient to support a

                             22        claim based on failure to train, supervise or discipline.

                             23                 The Court’s findings and recommendations state that the claim against Sheriff Dirkse, in

                             24        his official capacity, “is a close question.” See Doc. 43, p.35, lines 27. The Court goes on to say:

                             25
                                                Plaintiff argues, however, that defendant has a policy of being deliberately indifferent to the
                             26                 rights of persons who are entitled to release, and asserts that his release was delayed because
                             27                 of this policy. Given that no discovery has occurred regarding defendant’s policies, and thus
                                                that there is no evidence regarding them, it is impossible to resolve this issue on the current
                             28                 record.
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                           10
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 12 of 13


                                1               Doc. 43, p.36, lines 6-9.

                                2      However, implicit in this statement is the recognition that Plaintiff has made nothing more than a

                                3      threadbare allegation of a Sheriff’s Department policy which will require discovery to determine if

                                4      such a policy actually exists. Plaintiff McDaniel has asserted a conclusory, threadbare allegation

                                5      that some policy exists, based on his own, isolated incident with no allegations of other such

                                6      incidents at the county jail. See Thompson v. City of Los Angeles, 885 F.2d at 1443-1444 (proof of

                                7      random acts or isolated events are insufficient to establish Monell liablity) (citations omitted). The

                                8      allegations in Plaintiff’s Second Amended Complaint are not sufficient to support a Monell claim

                                9      against the sheriff; therefore, Plaintiff’s fifth cause of action for Monell liability against Sheriff

                             10        Dirkse should be dismissed without leave to amend.

                             11        C.        Plaintiff’s Second Cause of Action Fails to State A Claim For Declaratory or
                                                Injunctive Relief Under Article 1, Section 7 Of The California Constitution
                             12

                             13                 The Magistrate Judge has recommended that Plaintiff McDaniel’s second cause of action

                             14        be dismissed “to the extent it is seeking damages” either on the merits or for failure to comply with

                             15        the California Tort Claims Act. See Doc. 43, p.59, lines 15-24. As argued by the County

                             16        Defendants, to the extent that Plaintiff may be seeking declaratory or injunctive relief for an Article

                             17        1, section 7 violation, any such relief would be moot and speculative as Plaintiff was released from

                             18        custody on January 7, 2020 and there is no allegations of a continuing violation or likelihood of

                             19        any violation in the future. See SAC ¶ 53. In Preiser v. Newkirk, the Supreme Court ruled that a

                             20        prisoner’s suit against prison officials for declaratory and injunctive relief based on transfer from

                             21        medium to maximum security prison was rendered moot when the prisoner had been returned to

                             22        medium security prison and since that time no adverse action had been taken against him. 422 U.S.

                             23        395 (1975). As the Supreme Court stated in Preiser v. Newkirk,

                             24
                                                   In Maryland Casualty Co. v. Pacific Co., 312 U.S. 270, 61 S.Ct. 510, 85 L.Ed. 826
                             25                 (1941), this Court, noting the difficulty in fashioning a precise test of universal application
                                                for determining whether a request for declaratory relief had become moot, held that,
                             26
                                                basically, ‘the question in each case is whether the facts alleged, under all the
                             27                 circumstances, show that there is a substantial controversy, between parties having adverse
                                                legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
                             28                 judgment.’ Id., at 273, 61 S.Ct., at 512 (emphasis supplied).
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                           11
                                      Case 1:20-cv-00856-NONE-SAB Document 49 Filed 12/31/20 Page 13 of 13


                                1               ***
                                                As to Newkirk's original complaint, there is now “no reasonable expectation that the wrong
                                2               will be repeated,” id., at 633, 73 S. Ct., at 897, quoting United States v. Aluminum Co. of
                                3               America, 148 F.2d 416, 448 (CA2 1945).
                                                ***
                                4                  A plaintiff must allege that he has been or will in fact be perceptibly harmed by the
                                                challenged agency action, not that he can imagine circumstances in which he could be
                                5               affected by the agency's action.’ The record of events since the challenged transfer hardly
                                                bears out a genuine claim of an injury or possible injury ‘of sufficient immediacy and
                                6               reality to warrant the issuance of a declaratory judgment.’ Maryland Casualty Co., 312
                                7               U.S., at 273, 61 S.Ct., at 513.
                                                ***
                                8                  We conclude that the question presented does not fall within that category of harm
                                                ‘capable of repetition, yet evading review,’ Southern Pacific Terminal Co. v. ICC, 219 U.S.
                                9               498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911); Roe v. Wade, 410 U.S. 113, 125, 93
                                                S.Ct. 705, 713, 35 L.Ed.2d 147 (1973).
                             10
                                                Id. at 402–04.
                             11

                             12        The issue of Plaintiff’s alleged overdetention became moot when he was released to parole by
                             13        CDCR on January 7, 2020. The Plaintiff’s second cause of action, including his claim for any
                             14        declaratory and injunctive relief, should be dismissed in its entirety.
                             15                                                 III. CONCLUSION
                             16                 For the foregoing reasons, the County Defendants, Sheriff Jeff Dirkse, Sgt. Jose Sousa, and
                             17        Henry Mendez respectfully request that they be dismissed from this action without leave to amend.
                             18        DATE: December 31, 2020                        RIVERA HEWITT PAUL LLP
                             19
                                                                                      /s/ Shanan L. Hewitt
                             20                                                       SHANAN L. HEWITT
                                                                                      Attorney for Defendants
                             21                                                       SHERIFF JEFF DIRKSE, SGT. JOSE SOUSA and
                                                                                      HENRY MENDEZ
                             22

                             23

                             24

                             25

                             26

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670
         (916) 922-1200                 Objections to Magistrate Judge’s F&Rs
                                        Case No. 1:20-cv-00856-NONE-SAB
                                                                                          12
